DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11032784. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. a same numerology set is applied for both the PSS and the SSS corresponding to the PSS).
Claim 1 of Instant Application
Claim 1 of 11032784
An information transmission method, comprising: 
An information transmission method, comprising: 
determining a target numerology set from multiple numerology sets; and 
determining a target numerology set from multiple numerology sets; and 
sending a synchronization signal according to the target numerology set, 
sending a synchronization signal according to the target numerology set, 
wherein the synchronization signal comprises a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) corresponding to the PSS,
wherein the synchronization signal comprises a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) corresponding to the PSS, and

a same numerology set is applied for both the PSS and the SSS corresponding to the PSS;
wherein the method further comprises: determining a time-frequency location of master system information according to a time- frequency location of the synchronization signal; and
wherein the method further comprises: determining a time-frequency location of master system information according to a time-frequency location of the synchronization signal; and
sending the master system information according to the time-frequency location of the master system information; 
sending the master system information according to the time-frequency location of the master system information; 
wherein determining the time-frequency location of the master system information according to the time-frequency location of the synchronization signal comprises: 
wherein determining the time-frequency location of the master system information according to the time-frequency location of the synchronization signal comprises: 
determining a time-domain starting location of the master system information according to at least one of a time-frequency starting location of the PSS, a time-domain starting location of the SSS or a time-domain difference of time-domain starting locations of the PSS and the SSS corresponding to the PSS; and determining a frequency-domain starting location of the master system information according to at least one of a frequency-domain starting location of the PSS, a frequency- domain starting location of the SSS or a frequency-domain difference of frequency-domain starting locations of the PSS and the SSS corresponding to the PSS.
determining a time-domain starting location of the master system information according to at least one of a time-frequency starting location of the PSS, a time-domain starting location of the SSS or a time-domain difference of time-domain starting locations of the PSS and the SSS corresponding to the PSS; and determining a frequency-domain starting location of the master system information according to at least one of a frequency-domain starting location of the PSS, a frequency-domain starting location of the SSS or a frequency-domain difference of frequency-domain starting locations of the PSS and the SSS corresponding to the PSS.


Allowable Subject Matter
Claims 1-18 would be allowable if the terminal disclaimer (for 11032784) is timely filed to overcome the rejection based on nonstatutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
2. The following is an examiner’s statement of reasons for allowance: The prior art in the record (in
particular, US Pub. 2019/0230696 to Kim et al. (hereinafter “Kim”)) does not disclose, with respect to
claim 1, determining a time-frequency location of master system information according to a time-
frequency location of the synchronization signal; and sending the master system information according
to the time-frequency location of the master system information; wherein determining the time-
frequency location of the master system information according to the time-frequency location of the
synchronization signal comprises: determining a time-domain starting location of the master system
information according to at least one of a time-frequency starting location of the PSS, a time-domain
starting location of the SSS or a time-domain difference of time-domain starting locations of the PSS and
the SSS corresponding to the PSS; and determining a frequency-domain starting location of the master
system information according to at least one of a frequency-domain starting location of the PSS, a
frequency-domain starting location of the SSS or a frequency-domain difference of frequency-domain
starting locations of the PSS and the SSS corresponding to the PSS as claimed. Rather, Kim teaches a
same numerology set applied for both the PSS and the SSS corresponding to the PSS (“The PSS and the
SSS share the same numerology” in [0165] and “The PBCH, the PSS and the SSS share the same
numerology” in [0166]).  The same reasoning applies to claim 10 mutatis mutandis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414